On petition for rehearing previously granted on the opinion and judgment of this Court filed in this cause on March 15, 1940, reversing the lower court, the record has been re-examined and the original and supplementary briefs of counsel for the respective parties have been studied and thoroughly considered and Mr. Chief Justice TERRELL, Mr. Justice BUFORD and Mr. Justice THOMAS are of the opinion that the said opinion and judgment of this Court should be reversed, and Mr. Justice WHITFIELD, Mr. Justice BROWN and Mr. Justice CHAPMAN are of the opinion that the said order and judgment should be adhered to. When the members of the Supreme Court, sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the judgment should be affirmed; therefore it is considered, ordered and adjudged under the authority of State ex rel. Hampton v. McClung,47 Fla. 224, 37 So. R. 51, that the opinion and judgment of this Court in this cause filed on March 15, 1940, reversing the judgment of the lower court be and the same is hereby adhered to, and the opinion and *Page 469 
judgment of this Court filed on July 12, 1940, be and the same is hereby vacated and set aside.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.
                      ON PETITION TO AMEND